UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 29, 2017 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware 59-2605822 (State of incorporation) (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (✔) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (✔) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company”, and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer (✔) Non-accelerated filer ( ) Smaller reporting company ( ) Emerging growth company ( ) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (✔) The number of shares of registrant’s common stock outstanding as of September 1, 2017 was 46,586,750. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Consolidated Balance Sheets as of July 29, 2017 and April 29, 2017 3 Consolidated Statements of Income for the Three Months Ended July 29, 2017 and July 30, 2016 4 Consolidated Statements of Comprehensive Income for the Three Months Ended July 29, 2017 and July 30, 2016 5 Consolidated Statements of Shareholders’ Equity for the Three Months Ended July 29, 2017 and July 30, 2016 6 Consolidated Statements of Cash Flows for the Three Months Ended July 29, 2017 and July 30, 2016 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1A. Risk Factors 15 Item 6. Exhibits 15 Signature 16 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share data) July 29, April 29, Assets Current assets: Cash and equivalents $ 175,915 $ 136,372 Trade receivables - net 86,138 71,319 Inventories 57,326 53,355 Prepaid and other assets 3,857 7,275 Total current assets 323,236 268,321 Property, plant and equipment - net 66,150 65,150 Goodwill 13,145 13,145 Intangible assets 1,615 1,615 Other assets 5,631 5,752 Total assets $ 409,777 $ 353,983 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 54,339 $ 58,100 Accrued liabilities 35,640 29,017 Income taxes payable 15,870 89 Dividends payable 69,878 - Total current liabilities 175,727 87,206 Deferred income taxes - net 11,825 12,087 Other liabilities 8,754 9,072 Shareholders' equity: Preferred stock, $1 par value - 1,000,000 shares authorized: Series C - 150,000 shares issued 150 150 Common stock, $.01 par value - 75,000,000 shares authorized; 50,619,234 shares issued (50,616,134 shares at April 29) 506 506 Additional paid-in capital 35,725 35,638 Retained earnings 196,322 227,928 Accumulated other comprehensive loss ) ) Treasury stock - at cost: Series C preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity 213,471 245,618 Total liabilities and shareholders' equity $ 409,777 $ 353,983 See accompanying Notes to Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended July 29, July 30, Net sales $ 259,832 $ 217,108 Cost of sales 155,329 131,614 Gross profit 104,503 85,494 Selling, general and administrative expenses 46,723 41,488 Interest expense 50 38 Other income - net 311 97 Income before income taxes 58,041 44,065 Provision for income taxes 19,769 15,070 Net income $ 38,272 $ 28,995 Earnings per common share: Basic $ .82 $ .62 Diluted $ .82 $ .62 Weighted average common shares outstanding: Basic 46,585 46,556 Diluted 46,916 46,767 See accompanying Notes to Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended July 29, July 30, Net income $ 38,272 $ 28,995 Other comprehensive (loss) income, net of tax: Cash flow hedges ) 415 Comprehensive income $ 37,644 $ 29,410 See accompanying Notes to Consolidated Financial Statements. 5 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (In thousands) Three Months Ended July 29, July 30, Series C Preferred Stock Beginning and end of period $ 150 $ 150 Common Stock Beginning and end of period 506 506 Additional Paid-In Capital Beginning of period 35,638 34,570 Stock options exercised 46 29 Stock-based compensation 41 49 Stock-based tax benefits - 28 End of period 35,725 34,676 Retained Earnings Beginning of period 227,928 190,733 Net income 38,272 28,995 Common stock cash dividend ) - End of period 196,322 219,728 Accumulated Other Comprehensive (Loss) Income Beginning of period ) ) Cash flow hedges, net of tax ) 415 End of period ) ) Treasury Stock - Series C Preferred Beginning and end of period ) ) Treasury Stock - Common Beginning and end of period ) ) Total Shareholders' Equity $ 213,471 $ 235,668 See accompanying Notes to Consolidated Financial Statements. 6 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended July 29, July 30, Operating Activities: Net income $ 38,272 $ 28,995 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 3,531 3,102 Deferred income tax provision (benefit) 108 ) Loss (gain) on disposal of property, net 6 (6 ) Stock-based compensation 41 49 Stock-based tax benefits - 28 Changes in assets and liabilities: Trade receivables ) ) Inventories ) ) Prepaid and other assets ) ) Accounts payable ) ) Accrued and other liabilities 24,791 19,088 Net cash provided by operating activities 43,542 30,450 Investing Activities: Additions to property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 9 15 Net cash used in investing activities ) ) Financing Activities: Proceeds from stock options exercised 46 29 Net cash provided by financing activities 46 29 Net Increase in Cash and Equivalents 39,543 26,999 Cash and Equivalents - Beginning of Period 136,372 105,577 Cash and Equivalents - End of Period $ 175,915 $ 132,576 Other Cash Flow Information: Interest paid $ 25 $ 127 Income taxes paid $ 648 $ 1,066 See accompanying Notes to Consolidated Financial Statements. 7 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) National Beverage Corp. develops, produces, markets and sells a diverse portfolio of flavored beverage products primarily in North America. Incorporated in Delaware in 1985, National Beverage Corp. is a holding company for various operating subsidiaries. When used in this report, the terms “we,” “us,” “our,” “Company” and “National Beverage” mean National Beverage Corp. and its subsidiaries. 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of National Beverage Corp. and its subsidiaries. Significant intercompany transactions and accounts have been eliminated. The consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly, they do not include all information and notes presented in the annual consolidated financial statements. The consolidated financial statements should be read in conjunction with the annual consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended April 29, 2017. Excluding the adoption of the recently issued accounting pronouncements disclosed in Note 6, the accounting policies used in these interim consolidated financial statements are consistent with those used in the annual consolidated financial statements. The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Results for the interim periods presented are not necessarily indicative of results which might be expected for the entire fiscal year. Derivative Financial Instruments We use derivative financial instruments to partially mitigate our exposure to changes in raw material costs. All derivative financial instruments are recorded at fair value in our Consolidated Balance Sheets. The estimated fair value of derivative financial instruments is calculated based on market rates to settle the instruments. We do not use derivative financial instruments for trading or speculative purposes. Credit risk related to derivative financial instruments is managed by requiring high credit standards for counterparties and frequent cash settlements. See Note 5. Earnings Per Common Share Basic earnings per common share is computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per common share is calculated in a similar manner, but includes the dilutive effect of stock options. Inventories Inventories are stated at the lower of first-in, first-out cost or market. Inventories at July 29, 2017 were comprised of finished goods of $35.7 million and raw materials of $21.6 million. Inventories at April 29, 2017 were comprised of finished goods of $35.0 million and raw materials of $18.4 million. 8 2. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: (In thousands) July 29, April 29, Land $ $ Buildings and improvements Machinery and equipment Total Less accumulated depreciation ) ) Property, plant and equipment – net $ $ Depreciation expense was $3.0 million for the three months ended July 29, 2017 and $2.7 million for the three months ended July 30, 2016. 3 . DEBT At July 29, 2017, a subsidiary of the Company maintained unsecured revolving credit facilities with banks aggregating $100 million (the “Credit Facilities”). The Credit Facilities expire from October 10, 2017 to April 30, 2021 and any borrowings would currently bear interest at .9% above one-month LIBOR. There were no borrowings outstanding under the Credit Facilities at July 29, 2017 or April 29, 2017. At July 29, 2017, $2.2 million of the Credit Facilities was reserved for standby letters of credit and $97.8 million was available for borrowings. The Credit Facilities require the subsidiary to maintain certain financial ratios, including debt to net worth and debt to EBITDA (as defined in the Credit Facilities), and contain other restrictions, none of which are expected to have a material effect on our operations or financial position. At July 29, 2017, we were in compliance with all loan covenants. 4 . STOCK-BASED COMPENSATION During the three months ended July 29, 2017, options to purchase 500 shares were granted (weighted average exercise price of $29.61) and options to purchase 3,100 shares were exercised (weighted average exercise price of $14.77 per share). At July 29, 2017, options to purchase 380,995 shares (weighted average exercise price of $11.46 per share) were outstanding and stock-based awards to purchase 2,810,014 shares of common stock were available for grant. 9 5 . DERIVATIVE FINANCIAL INSTRUMENTS From time to time, we enter into aluminum swap contracts to partially mitigate our exposure to changes in the cost of aluminum cans. Such financial instruments are designated and accounted for as a cash flow hedge. Accordingly, gains or losses attributable to the effective portion of the cash flow hedge are reported in Accumulated Other Comprehensive Income (Loss) (“AOCI”) and reclassified into cost of sales in the period in which the hedged transaction affects earnings. The ineffective portion of the change in fair value of our cash flow hedge was immaterial. The following summarizes the gains (losses) recognized in the Consolidated Statements of Income and AOCI relative to the cash flow hedge for the three months ended July 29, 2017 and July 30, 2016: (In thousands) Recognized in AOCI: Loss before income taxes $ ) $ ) Less income tax benefit ) ) Net ) ) Reclassified from AOCI to cost of sales: Gain (loss) before income taxes 31 ) Less income tax provision (benefit) 11 ) Net 20 ) Net change to AOCI $ ) $ As of July 29, 2017, the notional amount of our outstanding aluminum swap contracts was $53.2 million and, assuming no change in the commodity prices, $1.4 million of unrealized loss before tax will be reclassified from AOCI and recognized in earnings over the next 12 months. See Note 1. As of July 29, 2017, the fair value of the derivative asset, derivative liability and derivative long-term liability was $205,000, $1.6 million and $318,000, which was included in prepaid and other assets, accrued liabilities and other liabilities, respectively. At April 29, 2017, the fair value of the derivative asset, derivative liability and derivative long-term liability was $602,000, $848,000 and $476,000, which was included in prepaid and other assets, accrued liabilities and other liabilities, respectively. Such valuation does not entail a significant amount of judgment and the inputs that are significant to the fair value measurement are Level 2 as defined by the fair value hierarchy as they are observable market based inputs or unobservable inputs that are corroborated by market data. 6 . RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In March2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2016-09, “Compensation-Stock Compensation: Improvements to Employee Share-Based Payment Accounting”(“ASU 2016-09”). This amendment addresses several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. We adopted ASU 2016 -09 effective for our fiscal year beginning April 30, 2017. The primary impact of adoption was the recognition of $81,000 for the three months ended July 29, 2017 of excess tax benefits related to share-based payment awards in our provision for income taxes, rather than paid-in capital. Also effective April 30, 2017, the Company retrospectively presented excess tax benefits as an operating activity, rather than a financing activity, in our consolidated statement of cash flows. As a result, we reduced our financing activities and increased our operating activities by $28,000 for the three months ended July 30, 2016. The Company has elected to continue recognition of stock compensation based on estimated forfeitures. In February 2016, the FASB issued Accounting Standards Update No. 2016-02, “Leases” (“ASU 2016-02”). ASU 2016-02 requires the lease rights and obligations arising from lease contracts, including existing and new arrangements, to be recognized as assets and liabilities on the balance sheet. ASU 2016-02 is effective for our fiscal year beginning April 28, 2019. We are currently evaluating the potential impact of adopting this guidance on our consolidated financial statements. 10 In November 2015, the FASB issued Accounting Standards Update No. 2015-17, “Balance Sheet Classification of Deferred Taxes” (“ASU 2015-17”). ASU 2015-17 requires companies to classify all deferred tax liabilities and assets as noncurrent on the balance sheet. We adopted ASU 2015-17 effective for our fiscal year beginning April 30, 2017, electing to apply it retrospectively to all periods presented. As a result, $3.9 million of deferred taxes was reclassified from current to non-current on the consolidated balance sheet as of April 29, 2017 . In May 2014, the FASB issued Accounting Standards Update No. 2014-09, “Revenue from Contracts with Customers” (“ASU 2014-09”). ASU 2014-09 requires an entity to recognize revenue in an amount that reflects the consideration it expects to receive in exchange for goods or services. On August 12, 2015, the FASB issued ASU 2015-14 which deferred the effective date of ASU 2014-09 by one year and is effective for our fiscal year beginning April 29, 2018. We are currently evaluating the potential impact of adopting this guidance on our consolidated financial statements; however, adoption is not expected to have a material impact on our financial position, results of operations or cash flows. 7 . COMMITMENTS AND CONTINGENCIES As of July 29, 2017, we guaranteed the residual value of certain leased equipment in the amount of $2.0 million. On July 31, 2017 the lease term was extended for 24 months to August 1, 2019. If the proceeds from the sale of such equipment are less than the balance required by the lease when the lease terminates, the Company shall be required to pay the difference up to such guaranteed amount. The Company does not expect to incur a loss on such guarantee. 8 . CASH DIVIDEND On May 5, 2017, the Company declared a special cash dividend of $1.50 per share to shareholders of record on June 5, 2017. The cash dividend of $69.9 million was paid on August 4, 2017. The cash dividend is reported as a current liability in the accompanying Condensed Consolidated Balance Sheets. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview National Beverage Corp. proudly refreshes America with a distinctive portfolio of Sparkling Waters, Juices, Energy Drinks and Carbonated Soft Drinks. We believe that our ingenious product designs, innovative packaging and imaginative flavors, along with our corporate culture and philosophy, makes National Beverage unique in the beverage industry. The Company’s primary market focus is North America, but our products are also distributed in various other countries. National Beverage Corp. was incorporated in Delaware in 1985 and began trading as a public company on the NASDAQ Stock Market in 1991. In this report, the terms “we,” “us,” “our,” “Company” and “National Beverage” mean National Beverage Corp. and its subsidiaries unless indicated otherwise. National Beverage is evolving to meet the healthy hydration demands of consumers. Health and wellness awareness has increased significantly, resulting in growing demand for beverages with little or no calories and wholesome natural ingredients. Our brands emphasize distinctly-flavored beverages in attractive packaging that appeal to multiple demographic groups. The attentive, health-conscious and discriminating consumer is ever more alert to wellness choices and better-for-you ingredients that align to this transition and strategic focus. Our brands consist of (i) beverages geared to the active and health-conscious consumer (“Power+ Brands”) including sparkling waters, energy drinks, and juices, and (ii) Carbonated Soft Drinks in a variety of flavors including regular, sugar-free and reduced calorie options. Our portfolio of Power+ Brands includes LaCroix®, LaCroix Cúrate™, LaCroix NiCola™ and Shasta Sparkling Water® products; Rip It® energy drinks and shots; and Everfresh®, Everfresh Premier Varietals™ and Mr. Pure® 100% juice and juice-based products. Our Carbonated Soft Drinks portfolio includes Shasta® and Faygo®, iconic brands whose flavor development spans more than 125 years. To service a diverse customer base that includes numerous national retailers, as well as thousands of smaller “up-and-down-the-street” accounts, we utilize a hybrid distribution system to deliver our products primarily through the take-home, convenience and food-service channels. Our strategy emphasizes the growth of our products by (i) developing healthier beverages in response to the global shift in consumer buying habits and tailoring the variety and types of beverages in our portfolio to satisfy the preferences of a diverse mix of ‘crossover consumers’ – a growing group desiring a change to better-for-you beverages; (ii) emphasizing unique flavor development and variety throughout our product lines and brands; (iii) leveraging our efficient production and distribution systems, cost-effective social media platforms and regionally focused marketing programs to profitably deliver high-quality products at optimal consumer price-points; and (iv) responding faster and more creatively to consumer trends than competitors who are burdened by production and distribution complexity as well as legacy costs. Our operating results are affected by numerous factors, including fluctuations in the costs of raw materials, changes in consumer preference for beverage products, competitive pricing in the marketplace and weather conditions. Beverage sales are seasonal with the highest volume typically realized during the summer and warmer months. As a result, our operating results from one fiscal quarter to the next may not be comparable. 12 RESULTS OF OPERATIONS Three Months Ended July 29, 2017 ( first quarter of fiscal 2018 ) compared to Three Months Ended July 30, 2016 ( first quarter of fiscal 2017 ) Net sales for the first quarter of fiscal 2018 increased 19.7% to $259.8 million compared to $217.1 million for the first quarter of fiscal 2017. The increase in sales resulted primarily from a 14.9% increase in case volume and, to a lesser extent, a higher average selling price. The volume increase includes 37.9% growth of our Power+ Brands, partially offset by a decline in Carbonated Soft Drinks. Average selling price per case increased 2.6% due to changes in product mix. Gross profit for the first quarter of fiscal 2018 increased 22.2% to $104.5 million compared to $85.5 million for the first quarter of fiscal 2017. The increase in gross profit is due to increased volume and growth in higher margin Power+ Brands. The cost of sales per case was flat. As a result, the gross margin improved to 40.2% compared to 39.4% for the first quarter of fiscal 2017. Selling, general and administrative expenses for the first quarter of fiscal 2018 increased $5.2 million to $46.7 million from $41.5 million for the first quarter of fiscal 2017. The increase was primarily due to distribution and other volume related expenses and marketing spending increases. As a percent of net sales, selling, general and administrative expenses decreased to 18.0% primarily due to the leveraging effects of higher volume on fixed costs and growth of products distributed by customer pick-up. Other income includes interest income of $281,000 for the first quarter of fiscal 2018 and $103,000 for the first quarter of fiscal 2017. The increase in interest income is due to changes in average invested balances and increased return on investments. The Company’s effective income tax rate, based upon estimated annual income tax rates, was 34.1% for the first quarter of fiscal 2018 and 34.2% for the first quarter of fiscal 2017. The difference between the effective rate and the federal statutory rate of 35% was primarily due to the effects of state income taxes and the domestic manufacturing deduction. LIQUIDITY AND FINANCIAL CONDITION Liquidity and Capital Resources Our principal source of funds is cash generated from operations. At July 29, 2017, we maintained $100 million unsecured revolving credit facilities, under which no borrowings were outstanding and $2.2 million was reserved for standby letters of credit. We believe existing capital resources will be sufficient to meet our liquidity and capital requirements for the next twelve months. On May 5, 2017, the Company declared a special cash dividend of $1.50 per share to shareholders of record on June 5, 2017. The cash dividend totaling $69.9 million was paid on August 4, 2017. Cash Flows The Company’s cash position increased $39.5 million for the first quarter of fiscal 2018, which compares to an increase of $27.0 million for the first quarter of fiscal 2017. Net cash provided by operating activities for the first quarter of fiscal 2018 amounted to $43.5 million compared to $30.5 million for the first quarter of fiscal 2017. For the first quarter of fiscal 2018, cash flow was principally provided by net income of $38.3 million, an increase in accrued and other liabilities of $24.8 million and depreciation and amortization aggregating $3.5 million, offset in part by seasonal and sales volume related increases in trade receivables and inventory. 13 Financial Position During the first quarter of fiscal 2018, our working capital decreased to $147.6 million from $181.1 million at April 29, 2017. The decrease in working capital was due to recognition of the $69.9 million cash dividend declared in May 2017 and higher income taxes payable, partially offset by higher cash, trade receivables and inventories. Trade receivables increased $14.9 million due to increased sales, while days sales outstanding improved to 30.2 days from 30.6 days. Inventories increased $4.0 million as a result of the Company maintaining higher inventory levels to support sales increases. Inventory turns improved to 10.8 from 9.5 times. At July 29, 2017, the current ratio was 1.8 to 1 compared to 3.1 to 1 at April 29, 2017 primarily due to the effect of the cash dividend. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There have been no material changes in market risks from those reported in our Annual Report on Form 10-K for the fiscal year ended April 29, 2017. ITEM 4. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of the Company’s management, including our Chief Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934). Based upon that evaluation, the Chief Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures were effective to ensure information required to be disclosed by us in reports we file or submit under the Exchange Act is (1)recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and (2)accumulated and communicated to our management, including our Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure. There were no changes in our internal control over financial reporting during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q (the “Form 10-Q”) constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risk, uncertainties and other factors that may cause the actual results, performance or achievements of our Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: general economic and business conditions, pricing of competitive products, success of new product and flavor introductions, fluctuations in the costs of raw materials and packaging supplies, ability to pass along cost increases to our customers, labor strikes or work stoppages or other interruptions in the employment of labor, continued retailer support for our products, changes in brand image, consumer preferences and our success in creating products geared toward consumers’ tastes, success in implementing business strategies, changes in business strategy or development plans, government regulations, taxes or fees imposed on the sale of our products, unfavorable weather conditions and other factors referenced in this Form 10-Q. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained in our Annual Report on Form 10-K for the fiscal year ended April 29, 2017 and other filings with the Securities and Exchange Commission. We disclaim an obligation to update any such factors or to publicly announce the results of any revisions to any forward-looking statements contained herein to reflect future events or developments. 14 PART II - OTHER INFORMATION ITEM 1A. RISK FACTORS There have been no material changes in risk factors from those reported in our Annual Report on Form 10-K for the fiscal year ended April 29, 2017. ITEM 6. EXHIBITS Exhibit No. Description Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following financial information from National Beverage Corp. Quarterly Report on Form 10-Q for the quarterly period ended July 29, 2017, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets; (ii) Consolidated Statements of Income; (iii) Consolidated Statements of Comprehensive Income; (iv) Consolidated Statements of Shareholders’ Equity; (v) Consolidated Statements of Cash Flows; and (vi) the Notes to Consolidated Financial Statements. 15 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 7, 2017 National Beverage Corp. (Registrant) By: /s/Gregory P. Cook Gregory P. Cook Vice President – Controller and Chief Accounting Officer 16
